Citation Nr: 0935809	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-35 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.  The Veteran testified 
before the undersigned Acting Veterans Law Judge in June 
2009; a transcript of that hearing is associated with the 
claims folder.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during the 
Veteran's active duty or within one year of discharge from 
service; any current bilateral hearing loss is not shown to 
be chronic and continuous since service or otherwise related 
to any acoustic trauma incurred during service.

2.  Tinnitus did not manifest during the Veteran's active 
duty; any current tinnitus is not shown to be chronic and 
continuous since service or otherwise related to any acoustic 
trauma incurred during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active military service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  An August 2005 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in August 2005 and March 2006 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein, including the 
information and evidence necessary to establish a disability 
rating and an effective date should service connection be 
awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  They also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  These letters were sent 
to the Veteran prior to the February 2007 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini, 18 Vet. 
App. at 120.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  

The Veteran testified in June 2009 that some of his post-
service employers administered regular audiological 
evaluations.  See Hearing Transcript, p. 14.  In an effort to 
ensure a complete record, the Board left the record open for 
thirty days to allow the Veteran to obtain these outstanding 
records and submit them to the VA.  Unfortunately, a 
statement received in July 2009 reflects that he was unable 
to obtain any old hearing tests.  Under these circumstances, 
the Board is satisfied that the record indicates that further 
attempts to obtain these records would be futile.  As such, 
the VA has discharged its duty to assist with regards to 
these records and a remand is unnecessary.  See 38 C.F.R. 
§ 3.159(c)(1).  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his hearing loss and tinnitus claims.  

The Veteran was afforded a VA examination during this appeal 
for the specific purpose of obtaining an opinion as to the 
etiology of his claimed hearing loss and tinnitus.  The 
January 2007 VA audiological examination report clearly 
reflects that the examiner conducted a review of the 
Veteran's claims file; an oral history and an audiogram were 
also completed.  Following the above, the examiner provided 
diagnoses of sporadic tinnitus and sensorineural hearing loss 
and then an opinion as to the likelihood of his hearing loss 
being related to military service.  The examiner indicated 
that to provide an opinion regarding any relationship between 
the Veteran's current tinnitus and service would require 
resorting to mere speculation.  As discussed in more detail 
below, both the hearing loss opinion and the determination 
that no opinion is possible for tinnitus are supported by a 
rationale that is based in the current lay and medical 
evidence of record.  As such, the Board finds that the 
Veteran was provided with an examination for both claims on 
appeal that is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that 
any VA examination undertaken during an appeal is adequate 
for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran reports that he was exposed to significant noise 
from weapons training during Basic Training and incoming 
enemy rocket noise, helicopter noise, and carpet bombing 
while serving in Vietnam which resulted in bilateral hearing 
loss and tinnitus.  The Veteran testified at the June 2009 
Board hearing that he would experience ringing in his ears 
immediately following any significant noise exposure and that 
such ringing has remained persistent since separation from 
service.  See Hearing Transcript, pp. 11-12.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

I. Hearing Loss

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2008), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).  Additionally, the Court has held that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that threshold levels of above 20 decibels indicate at least 
some degree of hearing loss.  Id.

Review of the Veteran's service treatment records fails to 
reveal any complaints of ear problems or hearing loss during 
service.  Furthermore, his October 1969 separation physical 
examination report indicates that his audiogram was normal 
for VA disability purposes.  He also did not subjectively 
complain of any hearing loss or ear, nose, or throat trouble 
at the time of service separation.  Less than one year after 
separating from service, in August 1970, the Veteran was 
examined by the VA for an unrelated claim.  The examination 
report reflects no complaints of hearing loss.  In fact, the 
examiner expressly indicated that no hearing loss was noted 
upon examination.  The first contemporaneous evidence of 
complaints, diagnosis, or treatment for hearing loss is the 
Veteran's June 2005 claim for compensation.  The first 
medical evidence of hearing loss is a January 2007 VA 
audiological examination report which reflects pure tone 
thresholds which meet the VA's definition of a disability.  

Initially, the Board observes that sensorineural hearing loss 
(as an organic disease of the nervous system) may be presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).  The Veteran, as a lay person, is competent to note a 
decrease in his hearing during service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran 
as a lay person is competent to report information of which 
he has personal knowledge, i.e., information that he can 
gather through his senses).  However, he is not competent to 
provide evidence that he had a chronic hearing loss 
disability which met the requirements of 38 C.F.R. § 3.385.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
present case, the first competent medical evidence of hearing 
loss which meets VA's definition of a disability is the 
January 2007 VA audiological examination, more than thirty 
years after service separation.  Thus, service connection for 
hearing loss may not be awarded on a presumptive basis.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Similarly, absent any competent medical evidence of chronic 
hearing loss or problems during service with medical or lay 
evidence of continuity of hearing problems since service, the 
Board finds that service connection cannot be awarded on the 
basis of 38 C.F.R. § 3.303(b).  Thus, the Board's inquiry 
turns to whether the Veteran's current hearing loss is 
attributable to some event, injury, or disease during 
service.  38 C.F.R. § 3.303(d).  

With respect to the Veteran's assertion that he incurred 
acoustic trauma during service, the Board notes that he 
contended on his claim for compensation that he was entitled 
to a presumption of injury based on combat status.  See 
38 U.S.C.A. § 1154(b) (West 2002).  However, a review of his 
DD 214 reflects that his military occupational specialty 
during service was intel analyst, which is not traditionally 
associated with duties which require direct engagement with 
the enemy.  Moreover, the Veteran testified at his June 2009 
hearing that his job while serving in Vietnam was to drive 
people between units; he never indicated that he was ever 
involved in any direct combat.  See Hearing Transcript, p. 3.  
Under these circumstances, the Board finds that he should not 
be afforded combat status.  

Nevertheless, the Board must consider the places, types, and 
circumstances of a veteran's service, his unit's history, his 
service treatment records, and all pertinent lay and medical 
evidence in the case in determining whether an injury, 
disease, or event occurred.  38 U.S.C.A. § 1154(a) (West 
2002).  In the present case, there is little reason to doubt 
the credibility of the Veteran's assertions of exposure to 
arms fire during training.  As such, exposure to acoustic 
trauma during training is conceded.  See id.  

However, injury during service does not, by itself, warrant 
service connection.  Rather, there must be competent evidence 
that the Veteran has a current disability that was incurred 
in service.  38 C.F.R. § 3.303.  For the reasons discussed 
below, the Board finds that a preponderance of the evidence 
is against this claim.  In this regard, the competent 
evidence weighs against a finding that the Veteran's current 
hearing loss is related to any acoustic trauma incurred 
during service.  

As noted above, the Veteran's service treatment records are 
silent for any complaints or treatment for hearing problems.  
Additionally, he expressly denied any hearing loss shortly 
after service separation.  See VA Examination Report dated in 
August 1970.  Such evidence, the Board notes, weighs against 
his claim that hearing loss was incurred during service.  

Additionally, the competent evidence of record reflects that 
the Veteran was exposed to occupational noise post-service.  
In this regard, he reported at his January 2007 VA 
examination that he ran presses for five years post-service 
with hearing protection and that he operated a band saw for 
six months without hearing protection.  Although the Board 
may not speculate as to whether this post-service noise 
exposure resulted in his current hearing loss, Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), it notes that it may 
consider evidence of an intercurrent injury with no 
complaints of hearing loss prior to such injury as evidence 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).

Finally, the Veteran was evaluated by a VA audiologist in 
January 2007 for the specific purpose of obtaining a medical 
opinion as to the etiology of his current hearing loss.  
Following an examination of the Veteran and a review of the 
lay and medical evidence of record, the examiner concluded 
that the Veteran's current sensorineural hearing loss is not 
a result of his military service, including any claimed 
acoustic trauma.  The examiner based this determination on 
the lack of evidence of in-service hearing problems, the 
Veteran's own reports of no hearing loss within one year of 
service, and the unclear significance of his post-service 
occupational noise exposure.  In sum, it was the examiner's 
opinion that the Veteran's current hearing loss is "most 
likely due to a combination of presbycusis (aging), possible 
occupational noise, and idiopathic (unknown) cause."  

The January 2007 VA opinion considers both the medical and 
lay evidence of record in its determination.  Moreover, it is 
based upon an accurate history of the Veteran's service and 
post-service treatment.  Under these circumstances, the Board 
finds that this opinion will be afforded significant 
probative value as to the issue of whether the evidence 
indicates that the Veteran's current hearing loss is related 
to his military service.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  The remaining record does not 
contain any additional medical evidence regarding a nexus.  

The Board notes the Veteran's assertions that his hearing 
loss is related to service.  However, as a lay person, he is 
not competent to provide evidence regarding the etiology of 
his hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the Veteran's 
lay assertions, they do not outweigh the competent evidence 
of record, which does not show that the Veteran has hearing 
loss related to his military service.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin, supra at 175.  Thus, with consideration of the 
probative VA examiner's report, the length of time following 
service prior to a recorded diagnosis of hearing loss, and 
the absence of any medical opinion suggesting a causal link 
to the Veteran's service, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  
Consequently, the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Tinnitus

As noted above, the Veteran contends that he developed 
chronic tinnitus as a result of acoustic trauma during 
service.  He testified in June 2009 that he experienced 
ringing in his ears immediately following weapons during 
training which has persisted to the present day.  See Hearing 
Transcript, pp. 11-12.  Therefore, it is his belief that 
service connection is warranted for this disability.  

Similar to hearing loss, the Veteran's service treatment 
records do not demonstrate any complaints of tinnitus or 
ringing in his ears during service.  His October 1969 service 
separation examination reflects a normal clinical evaluation 
of the ears; no ear disease or diagnosis of tinnitus was 
indicated.  His August 1970 VA for an unrelated claim 
reflects no complaints of tinnitus.  Rather, the first 
documented evidence of tinnitus is an April 2002 private 
treatment record which reflects that the Veteran complained 
of ringing in his ears.  See Dr. D.S. Treatment Record dated 
April 22, 2002.  See also Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) (veteran competent to testify as to the 
presence of tinnitus).  This is more than thirty years post-
service.  Thus, the critical question in the present case 
turns upon whether the Veteran's currently manifested 
tinnitus is etiologically related to service.  

According to the Veteran's own reports, tinnitus first began 
during service and has continued ever since.  See Hearing 
Transcript, pp. 11-12.  The Court has determined that, 
particularly with respect to claims for tinnitus, a veteran 
is competent to present evidence of a diagnosis and 
continuity of symptomatology.  See 16 Vet. App. at 374-75. 
 Therefore, the Veteran's lay statements that tinnitus began 
during service and have continued ever since is competent 
evidence tending to show chronicity and continuity.  These 
statements, however, remain subject to a Board analysis of 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  In this case, the Board concludes that his lay 
assertions regarding chronicity and continuity of 
symptomatology of tinnitus since service are not shown to be 
credible.  

Initially, the Veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
bilateral hearing loss and tinnitus after service.  See 38 
C.F.R. § 3.303(b).  Specifically, there is no contemporaneous 
medical evidence of record which reflects in-service and 
post-service complaints of tinnitus.  But see Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (the Board cannot 
determine that lay evidence of onset in service lacks 
credibility merely because it is unaccompanied by 
contemporaneous service medical evidence).  

Furthermore, the record contains conflicting statements made 
by the Veteran during this appeal about the onset and history 
of his current tinnitus.  In this regard, he indicated at his 
January 2007 VA examination that his ears would ring after 
rifle firing and grenade training, but that it would 
gradually subside.  Conversely, he testified in June 2009 
that he "could hear the buzzing in [his] ear" constantly, 
but he failed to mention it because he "figured it would go 
away."  See Hearing Transcript, p. 11.  In the former 
statement, the Veteran indicated that his tinnitus was not 
constant; in the latter, he reported that it has been 
continuous since service.  Such internal inconsistencies cast 
doubt on the credibility of the Veteran's reports of in-
service tinnitus with continuity of symptoms since service.  
See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd 
per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in evaluating the 
evidence of record, and weighing the credibility of the 
appellant's lay statements, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  

In addition to the above-noted inconsistencies in the record, 
neither an October 1969 service separation examination 
report, nor any post-service evidence shows any indication of 
a diagnosis of tinnitus until 2002, which is more than thirty 
years after the Veteran left active military service.  This 
gap in the evidentiary record alone preponderates strongly 
against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  

In light of the Veteran's inconsistent statements, the lack 
of complaint during service or at the August 1970 VA 
examination, and the decades long evidentiary gap with no 
claim for compensation, the Board can find no plausible 
reason to afford any probative value to the Veteran's lay 
assertions that he has had constant tinnitus since service.  
As such, service connection cannot be granted on the basis of 
chronicity and continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b).  

With regard to any other evidence of a relationship between 
the Veteran's tinnitus and military acoustic trauma, the 
record contains a January 2007 VA audiological examination 
report.  The VA examiner, having evaluated the Veteran, 
reviewed the claims folder, and interviewed the Veteran for a 
complete history, determined that he could not resolve the 
issue of whether the Veteran's current sporadic tinnitus is 
related to military noise exposure.  Although he indicated 
that the Veteran's reported in-service noise exposure would 
have put him at risk for tinnitus, other evidence of record, 
including the Veteran's own reports, the objective findings 
of normal hearing at separation, and possible occupational 
noise exposure, was nonsupportive.  Thus, he could not 
resolve the issue of whether the Veteran's intermittent 
tinnitus reported during service was transient or a precursor 
to present sporadic tinnitus.  

Absent any competent medical evidence linking the Veteran's 
currently diagnosed tinnitus to military service, service 
connection may not be awarded.  Although the Veteran has 
presented competent evidence of chronicity and continuity of 
symptomatology since service, the Board finds conflicting 
statements of record and contemporaneous evidence from his 
military service which reveal no tinnitus on separation to be 
far more persuasive than his own recent assertions to the 
effect that he had tinnitus in service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  Such records are more reliable, in the Board's 
view, than the Veteran's unsupported assertion of events now 
over three decades past.  Thus, the competent and credible 
evidence of record preponderates against a finding that the 
Veteran has tinnitus related to service or any incident 
thereof, and accordingly service connection for this 
disability must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder, including 
PTSD and depression.  He testified in June 2009 that his 
psychiatric problems stem from events which occurred during 
service, including a Jeep crash in which the Veteran was 
injured and an incident in which his plane was shot at when 
he first arrived in Vietnam.  He also indicated at his 
hearing that he had been awarded disability benefits from the 
Social Security Administration (SSA).  A copy of the 
administrative decision submitted at the hearing reflects 
that impairments considered in the SSA's determination 
included PTSD and depression.  

The Court has held that records associated with SSA 
determinations cannot be unilaterally deemed irrelevant by VA 
because the possibility that such records contain relevant 
evidence pertaining to etiology cannot be foreclosed absent a 
review of these records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-8 (2002).  In the present case, the evidence 
indicates that records associated with the Veteran's SSA 
determination likely contain information pertinent to his 
acquired psychiatric disorder claim.  Thus, the Board 
concludes that it must remand this claim so that the agency 
of original jurisdiction (AOJ) may obtain any records, 
including medical evidence, regarding the Veteran's SSA 
disability determinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any SSA 
disability benefit determinations as 
well as any copies of the records on 
which such determinations were based.  
A response, negative or positive, 
should be associated with the claims 
file.  Requests must continue until 
the AOJ determines that the records 
sought do not exist or that further 
efforts to obtain those records would 
be futile.

2.  After completion of the above, 
and any other development deemed 
necessary, review the expanded record 
and determine if the Veteran has 
submitted evidence sufficient to 
warrant entitlement to service 
connection for an acquired 
psychiatric disorder, including PTSD.  
Unless the benefit sought on appeal 
is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


